DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2018/066866, filed on 06/25/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a bending tool” must be shown and be designated/denoted with reference characters for every feature(s) or the features canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1-5 and 8 are objected to because of the following informalities: 
Claims 1-5 and 8 recited the limitation “the lever” or “the two-arm lever” is suggested to be replaced with “a pivotably mounted, two-armed lever”,
Claim 1 recited the limitation “the bending groove” is suggested to be replaced with “at least one circumferential bending groove”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recited the limitations “its” is indefinite, it is unclear what structure is being claimed.
Claim 8 line 3, recited the limitations “the pivot drive”. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recited the limitations “an adjustable stop on the linear guide for fixing a starting position of the slide rail” is indefinite, the language of “an adjustable stop …for fixing a starting position of the slide rail is unclear and not understood. 
Claims not specifically recited are rejected as being dependent upon a rejected base claim. Appropriate clarification is required.
Furthermore, the use of "can be" throughout the claims makes what follows a functional statement and not a positive limitation because it has been held that the recitation that an element is “capable of” to perform a function only requires the ability to so perform. It does not constitute a limitation in any patentable sense.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmauder US. Publication (2004/0200252) hereinafter Schmauder.
Regarding claim 1,
Schmauder discloses a bending machine (see fig.1-12) for bending rod-shaped or tubular workpieces (abstract), comprising: 
a bending tool (5,105) which includes a bending head (10, 110) with a bending disk (13,113), the bending disk comprising at least one circumferential bending groove (see fig.2 or 7), and comprising two slide rails ((15 or 115),(18 or 118)), each of which has a molding groove (see fig.2) and which is configured to be placed laterally against opposing longitudinal sides of the workpiece, and
a pivotably mounted, two-armed lever (172, see para.[0042] recited the pivot movement or see fig.11-12), 

    PNG
    media_image1.png
    568
    556
    media_image1.png
    Greyscale

wherein each slide rail ((15 or 115),(18 or 118)) is secured to a support part (see fig.12) and is configured to laterally support the workpiece in a region from where the 
wherein each support part (see fig.9-12) can be adjusted between a starting position, in which the associated slide rail (118 see fig.9 and 11) does not rest against the workpiece, and a final position, in which the slide rail (115 see fig.9 and 11) contacts the workpiece (see fig.9-12), 
wherein, upon contact of one slide rail (115) with the workpiece, the other slide rail (118) assumes its respective starting position (see fig.9),
wherein the two support parts (see fig.12) are mounted mirror-inverted to one another at the ends of the pivotably mounted, two-arm lever (172), and one of the two slide pieces (115) rests laterally against the workpiece with its molding groove in each final pivot position of the lever (172).
Regarding claim 2,
Schmauder discloses wherein the pivotably mounted lever (172) is mounted between a workpiece guide (6) on the machine frame (1) and the bending tool (5, see element 15 and 115 in fig.4 and 8).
Regarding claim 3,

Regarding claim 4,
Schmauder discloses wherein the lever (172) is fastened to the bending head (110) in a way that allows pivoting and horizontal movement (see fig.11 and 12 and additionally every elements of fig.1-12 are fastening together).
Regarding claim 5,
Schmauder discloses wherein the two-arm lever (172) is V-shaped or C-shaped (see fig.11-12).
Regarding claim 7,
Schmauder discloses wherein each slide rail (115,118) can be moved on the associated support part (see fig.12) in parallel to the longitudinal direction of the workpiece (the movement is possible with elements 179 and 185 or see Para.[0081]).
Regarding claim 8,
Schmauder discloses a servo motor (171) is associated with the lever (172) for the pivot drive (see fig.11-12).
Regarding claim 9,
Schmauder discloses wherein each slide rail (115,118) is seated on a tool holder (22 or 122, 23 or 123) which is attached to the associated support part (see fig.12) and which in turn can be moved in parallel to a longitudinal direction of the workpiece via a linear 
Regarding claim 10,
Schmauder discloses an adjustable stop (181,187) on the linear guide (182,188) for fixing a starting position of the slide rail (115,118).
Regarding claim 12,
Schmauder discloses the bending head (10, 110) can be moved laterally and/or vertically relative to the machine frame (2, Para.[0042] recited element 5/105 carrying element 10/110 can be moving vertical or horizontal (i.e. rotation) with respect of the frame element 2).
Regarding claim 13,
Schmauder discloses a gripper guide workpiece feeding (6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmauder US. Publication (2004/0200252) hereinafter Schmauder.
Regarding claim 6 and 14,
The prior art Schmauder discloses all limitations in claim 1. 
Schmauder discloses wherein the slide rails are set at an angle to each other (see fig.11-12) but does not disclose the angle to be 60 or 90 degrees and since no criticality is recited for the slide rails to be shaped with an angle of 60 or 90 degrees and well known in the mechanical art for slide rails to be shape with different angle deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the slide rails to be shaped with an angle of 60 or 90 degrees to ensure effectiveness of operation. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmauder US. Publication (2004/0200252) hereinafter Schmauder in view of Massaro EP Patent (3,377,240) hereinafter Massaro.
Regarding claim 11,
The prior art Schmauder discloses all limitations in claim 10.
Schmauder discloses each slide rail (115,118) is geared in a direction of the adjustable stop (181,187, see para.[0075]) but does not disclose the slide rail to have spring-preloaded mechanism.
Schmauder and Massaro disclose both art in the same field of endeavor (i.e. Metal deformation).
Massaro, in a similar art, teaches a machine for bending pipe with a slide rail/ support roller (3) to have spring-preloaded mechanism (element 9 see fig.3) since both mechanism are functioned to thrust the slide rail/ support roller therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to replace the geared mechanism such that the slide rail/ support roller have spring-KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 

March 1, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725